

115 HR 6609 IH: Port Security Grant Program Reauthorization Act
U.S. House of Representatives
2018-07-26
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS2d SessionH. R. 6609IN THE HOUSE OF REPRESENTATIVESJuly 26, 2018Ms. Meng (for herself, Mr. Katko, Mr. King of New York, Ms. Barragán, Ms. Blunt Rochester, Ms. Bordallo, Ms. Brownley of California, Mr. Cohen, Mr. Crist, Ms. DeLauro, Ms. DelBene, Mr. Espaillat, Mr. Hastings, Mr. Heck, Mr. Kilmer, Mr. McEachin, Mr. Pallone, Ms. Sánchez, Ms. Shea-Porter, Mr. Sires, Mr. Soto, Mr. Suozzi, Mrs. Torres, Mr. Vela, Ms. Velázquez, Ms. Wasserman Schultz, Ms. Wilson of Florida, Mr. Sablan, Mr. Ted Lieu of California, and Mr. Ryan of Ohio) introduced the following bill; which was referred to the Committee on Homeland SecurityA BILLTo amend title 46, United States Code, to reauthorize the port security grant program, and for
			 other purposes.
	
 1.Short titleThis Act may be cited as the Port Security Grant Program Reauthorization Act. 2.Port Security Grant ProgramSubsection (l) of section 70107 of title 46, United States Code, is amended by striking 2007 through 2013 and inserting 2019 through 2023.
		